ON PETITION FOR REHEARING
PER CURIAM:
Appellee’s motion for rehearing in the above styled cases is denied, except that the Decree issued by this Court for entry by the District Court will be modified as follows:
1. Under Section IV-A, appellee will be permitted to consolidate the survey information on two maps — one to cover the urban area and the other the rural area — so long as the information is reported on the consolidated maps in a clear and comprehensible manner. However, the survey must designate students by grade.
2. Under Section IV-C, the date of submission of recommendations for the reorganization of the feeder system of assignments to secondary schools will be postponed from June 1, 1968 to August 1, 1968.
8. Likewise, under Section IV-D-5, the date of submission of recommendations for the future use of all school plants and sites for the next ten years will be postponed from June 1, 1968 to August 1, 1968.
4. Under Section IV-G, the date of submission of the forecast of enrollment at each school for the next ten years will be postponed from June 1, 1968 to December 1, 1968.